Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Feng Shan on January 4th, 2021.  

The application has been amended as follows: 

1.         In claim 7, line 12, after “or Ri and” delete “Rj ” and insert “Gj ”. 

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner’s amendment, claims 1-10 and 11 are allowed and renumbered to claims 1-11.


Given that applicant has cancelled claims 13-14, the 101 and 112(b) rejections of claims 13-14 are now moot.  Consequently, the 101 and 112(b) rejections over claims 13-14 are hereby withdrawn.  

Given that applicant has cancelled claims 13-14, the 112(b) rejection of claims 13-14 for indefiniteness is now moot.  Consequently, the 112(b) rejection over claims 13-14 is hereby withdrawn.  

Given that applicant has cancelled claims 11-12, the 112(a) scope of enablement rejections are now moot.  Consequently, the 112(a) scope of enablement rejections are hereby withdrawn.  

Given that applicant has amended the claims and in light of the Examiner’s amendment, the objection to claims 7 and 10 is now moot.  Consequently, the objection to claims 7 and 10 is hereby withdrawn.

The following is an examiner's statement of reasons for allowance: Claims 1-10 and 15 are drawn to a compound of formula (1) or an optical isomer, a crystalline form, a pharmaceutically acceptable salt, a hydrate or a solvate thereof according to claim .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 and 15 (renumbered 1-11) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/05/2022